Citation Nr: 1516032	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from July 1960 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's PTSD.  

The Board notes that the Veteran's VA treatment records through May 2011 have been associated with the claims file; however, the Veteran submitted an August 2011 letter from a VA nurse indicating that the Veteran was being treated by VA for her psychiatric disorder.  Therefore, it appears that there are outstanding VA treatment records that are relevant to the claim on appeal.  A remand is necessary in order to obtain those outstanding records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Likewise, the Veteran submitted an authorization form for private treatment records, SRMC, in September 2011.  The agency of original jurisdiction (AOJ) sent the Veteran an April 2013 letter stating that the authorization form had expired.  No further action was taken, as apparently the Veteran did not submit another authorization form.  The Board finds that a remand is therefore necessary to allow the Veteran another chance to submit the appropriate authorization form for the private records from SRMC due to VA's failure to timely act on the first authorization form.  See Id.

Also on remand, the Board notes that the December 2009 letter sent in connection with this claim gave the Veteran incorrect notice; the notice letter for the current claim on appeal informed her of how to substantiate a claim of service connection, not a claim for increased evaluation.  On remand, the Veteran should be sent the appropriate notice in order to cure this notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, the Veteran's last VA examination of her PTSD was in December 2012.  In light of the need to remand this claim and because significant time has passed since the last VA examination, on remand, the Veteran should be afforded another VA examination of her PTSD so that the current severity of her disability can be assessed.  This will facilitate efficient adjudication of this case at a later date.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice with respect to her claim for increased evaluation of her PTSD, including information regarding her claim of unemployability due to PTSD.  

2.  Obtain any relevant VA treatment records from the Gainesville and Lake City VA Medical Centers, or any other VA medical facility where the Veteran may have been treated or evaluated since May 2011 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that she may have had for her psychiatric disorder, which is not already of record, to specifically include SRMC.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of her psychiatric disorder and its effect on her social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should also opine whether the Veteran's psychiatric disorder precludes her from engaging in occupational tasks consistent with substantially gainful employment consistent with her education and past work experience; the examiner should specifically discuss the Veteran's May 2014 testimony in his/her opinion with respect to the current symptomatology and employability.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, an explanation as to why this is so must be provided.


5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of her PTSD, including the question of entitlement to a total disability rating based on individual unemployability.  If a benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

